Per Curiam.

We affirm the judgment of the court of appeals denying appellant’s application for reopening. Appellant has failed to establish the existence of a colorable claim of ineffective assistance of appellate counsel under Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674. We further reject appellant’s propositions of law raised before this court for the same reasons articulated by the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.